OPINION OF
HARTWELL, J.,
CONCURRING IN REVERSAL OF DECISION.
The law involved in this case is so clear that I am not aware that the court at any time felt any doubt about it; but at the rehearing it -appeared that a majority of the court had considered the admissibility rather than the legal effect of Mendonca’s written statement that he was aware of- Ahlo’s leases and that his own was subject to them. I had myself inferred, and I thought that my associates had also inferred from the statement and from the other facts in the case that when the plaintiff made his lease to Mendonca, each being represented by Bolte, they expected that Ahlo in his own interest would shortly surrender his leases and agreed that meanwhile Mendonca should neither take the Ahlo rent nor pay rent himself. The case still looks that way to me, but rather than risk making Ahlo liable both to Mendonca and to the plaintiff I concur in the reversal of the former decision.